Patterson, J.
I concur, for the reason that the fair constru ction of the contracts is that the goods were to. be sent from Turkey to Hew York by the *495steamer Aleppo. In the first and second contracts there is a fair implication that the parties contracted for a continuous transit by one vessel. The name of the steamer was to be subsequently reported, and the contracts provided for removal of the goods from the dock on arrival of that steamer. In the third contract the steamer is named, and the same provision for removal of the goods on arrival of the steamer is contained in it. If there were such a usage as the plaintiff claims existed, the terms of the contract seem to imply that the parties specially agreed without reference to it.